SETTLEMENT AGREEMENT THIS SETTLEMENT AGREEMENT (the “Agreement”) is made and entered into as of February 22, 2010 (the “Effective Date”) by and between: (i) Tactical Air Defense Services, Inc., a Nevada corporation (the “Company”); and (ii) DS Enterprises, Inc., a California corporation (the “Settlor”) (The Company and the Settlor may be individually referred to hereinafter as a “Party” and collectively as the “Parties”). RECITALS WHEREAS, on or about September 8, 2006, the Company and the Settlor entered into a Financial Advisory Services Agreement (the “Advisory Agreement”). WHEREAS, pursuant to the terms of the Advisory Agreement, the Settlor completed the services under the Advisory Agreement and was issued a convertible promissory note on May 8, 2007 (the “Note,” a copy of which are attached hereto as Exhibit A). WHEREAS, pursuant to the terms of and the rights afforded by the Note, the Settlor has made numerous demands upon the Company for conversion of the balance of the Note into 66,385,157 shares of the Company’s common stock, par value $0.001 (the “Common Stock”). WHEREAS, the Company has reviewed the Note and confirms the existence of and liability for the Note. WHEREAS, the Company is unable to settle the Note through the payment of cash and in an effort to clean up its balance sheet, the Company believes it to be in the best interest of the Company and its shareholders to settle the Note through the issuance of shares of Common Stock as further described herein. WHEREAS, the Parties wish to enter into this Agreement and settle and forever resolve the claims the Settlor has against the Company related to the Note. NOW, THEREFORE, in consideration of the mutual covenants contained in this Agreement, and for good and valuable consideration, the receipt of which is hereby acknowledged, it is hereby agreed as follows: AGREEMENT 1.Release of Claims.Upon issuance of the Settlement Shares (as further defined and described herein) the Settlor hereby agrees to fully settle and forever resolve any and all past, present and future claims the Settlor may have against the Company related to Advisory Agreement and the Note, including all principal and interest due thereunder as of the Effective Date (hereinafter the “Claims”). 2.Consideration.As consideration for the release of the Claims, the Company shall issue and transfer to the Settlor or its assignees, free and clear of any security interests, liens, claims or other encumbrances whatsoever, Forty Five Million
